     Case 2:19-cv-01428-RFB-VCF Document 10 Filed 07/14/20 Page 1 of 3



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     DAVID NORTH,                                        Case No. 2:19-cv-01428-RFB-VCF
4                                           Plaintiff                   ORDER
5           v.
6     BRIAN KOHEN et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Southern Detention Center

11   (“NSDC”), has filed two applications to proceed in forma pauperis (ECF Nos. 1, 5), two

12   motions to amend (ECF Nos. 3, 9), and a motion for status check (ECF No. 8).

13          With respect to the applications to proceed in forma pauperis, the Court denies the

14   first application (ECF No. 1) as moot but grants the second application (ECF No. 5). The

15   Court denies the motion for status check (ECF No. 8) as moot.

16          The Court denies the motions to amend (ECF Nos. 3, 9) without prejudice. The

17   Court notes that the motions to amend seek to add additional claims to Plaintiff’s original

18   complaint without Plaintiff filing a fully, complete amended complaint. The Court will not

19   piecemeal Plaintiff’s complaint together. Plaintiff’s operative complaint must contain all

20   claims, defendants, and factual allegations that Plaintiff wishes to pursue in this lawsuit.

21   As such, the Court denies the motions to amend (ECF Nos. 3, 9) without prejudice and

22   grants Plaintiff leave to file a fully complete second amended complaint.1

23          Plaintiff is granted leave to file a second amended complaint. If Plaintiff chooses

24   to file a second amended complaint he is advised that a second amended complaint

25   supersedes (replaces) the original and amended complaints and, thus, the second

26
            1 The Court notes that Plaintiff has two ongoing lawsuits pursuing different claims
27   and different factual allegations. See 2:19-cv-01427-JAD-NJK and 2:19-cv-01428-RFB-
     VCF. Plaintiff should be mindful of the lawsuit he is attempting to file an amended
28   complaint in. The allegations in the second motion to amend (ECF No. 9) seem more in
     line with the lawsuit filed in 2:19-cv-01427-JAD-NJK.
     Case 2:19-cv-01428-RFB-VCF Document 10 Filed 07/14/20 Page 2 of 3



1    amended complaint must be complete in itself. See Hal Roach Studios, Inc. v. Richard
2    Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party
3    was named in the original complaint is irrelevant; an amended pleading supersedes the
4    original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (holding
5    that for claims dismissed with prejudice, a plaintiff is not required to reallege such claims
6    in a subsequent amended complaint to preserve them for appeal). Plaintiff’s second
7    amended complaint must contain all claims, defendants, and factual allegations that
8    Plaintiff wishes to pursue in this lawsuit. Moreover, Plaintiff should file the second
9    amended complaint on this Court’s approved prisoner civil rights form and it must be
10   entitled “Second Amended Complaint.”
11   II.    CONCLUSION
12          For the foregoing reasons, it is ordered that the first application to proceed in forma
13   pauperis (ECF No. 1) is denied as moot.
14          It is further ordered that Plaintiff’s second application to proceed in forma pauperis
15   (ECF No. 5) without having to prepay the full filing fee is granted. Plaintiff shall not be
16   required to pay an initial installment fee. Nevertheless, the full filing fee shall still be due,
17   pursuant to 28 U.S.C. § 1915, as amended by the Prison Litigation Reform Act. The
18   movant herein is permitted to maintain this action to conclusion without the necessity of
19   prepayment of fees or costs or the giving of security therefor. This order granting in forma
20   pauperis status shall not extend to the issuance and/or service of subpoenas at
21   government expense.
22          It is further ordered that, pursuant to 28 U.S.C. § 1915, as amended by the Prison
23   Litigation Reform Act, the Nevada Southern Detention Center shall pay to the Clerk of the
24   United States District Court, District of Nevada, 20% of the preceding month's deposits to
25   the account of David North, #54048048 (in months that the account exceeds $10.00)
26   until the full $350 filing fee has been paid for this action. The Clerk of the Court shall send
27   a copy of this order to the Finance Division of the Clerk’s Office. The Clerk shall send a
28   copy of this order to the attention of Chief of Inmate Services for the Nevada Southern



                                                   -2-
     Case 2:19-cv-01428-RFB-VCF Document 10 Filed 07/14/20 Page 3 of 3



1    Detention Center, 2190 East Mesquite Avenue, Pahrump, NV 89060.
2           It is further ordered that, even if this action is dismissed, or is otherwise
3    unsuccessful, the full filing fee shall still be due, pursuant to 28 U.S.C. §1915, as amended
4    by the Prison Litigation Reform Act.
5           It is further ordered that the motions to amend (ECF Nos. 3, 9) are denied without
6    prejudice.
7           It is further ordered that the motion for status check (ECF No. 8) is denied as moot.
8           It is further ordered that, if Plaintiff chooses to file a second amended complaint,
9    Plaintiff will file the second amended complaint within 30 days from the date of entry of
10   this order.
11          It is further ordered that the Clerk of the Court will send to Plaintiff the approved
12   form for filing a § 1983 complaint, instructions for the same, and copies of his original
13   complaint (ECF No. 1-1) and motions to amend (ECF Nos. 3, 9). If Plaintiff chooses to
14   file a second amended complaint, he should use the approved form and he will write the
15   words “Second Amended” above the words “Civil Rights Complaint” in the caption.
16          It is further ordered that, if Plaintiff does not timely file a second amended
17   complaint, the Court will screen the original complaint (ECF No. 1-1) only and strike all
18   other motions to amend from the docket.
19
                       14th
20          DATED THIS ____ day of July 2020.
21
22                                                     United States Magistrate Judge
23
24
25
26
27
28



                                                 -3-
